DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MARCUS JAMAL JERRY,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-278

                              [July 11, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No. 502013CF010976.

   Jacob M. Noble, Palm Beach Gardens, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ, J., and BOATWRIGHT, JOE, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.